Exhibit 32 Certification Pursuant to Section 13 U.S.C. Section 1350 (As adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002) In connection with the filing of the Quarterly Report on Form 10-Q for the quarter ended June 30, 2007 (the “Report”) by Kirby Corporation (the “Company”), each of the undersigned hereby certifies that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ JOSEPH H. PYNE Joseph H. Pyne President and Chief Executive Officer /s/ NORMAN W. NOLEN Norman W. Nolen Executive Vice President, Treasurer and Chief Financial Officer Dated:August 2, 2007
